 In the Matter of QUINCY COMPRESSOR COMPANYandINTERNATIONALASSOCIATIONOF MACHINISTSCase No. R-2831.Decided August 19,194f1Jurisdiction:air compressor manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until certified by the, Board ;election necessary.Unit Appropriate for Collective'Bargaining:machine operators, assemblers,drill-press operators, testing-bench and repair men, maintenance men, spray-painting and stockroom employees, and crating and shipping-room employees,but excluding clerical, office, and supervisory employees,salesmen,watchmen,foremen,and janitors.Mr. Mac Irwin,of Quincy, Ill., for the Company.Mr. J. T. Farr,of Springfield, Ill., for the I. A. M.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 25, 1941, Lodge 822, International Association of Ma-chinists, herein called the I. A. M., filed with the Regional Directorfor the Fourteenth Region (St. Louis, Missouri) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Quincy Compressor Company, Quincy,Illinois, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 30, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 31, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the I. A. M.Pursuant to notice, a hearing was held on August 1, 1941, at Quincy,34 N. L. R. B., No. 70.486 QUINCY COMPRESSOR COMPANY,487Illinois, beforeWallace Cooper, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the I. A. M. wererepresented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is an Illinois corporation with its principal placeof business at Quincy, Illinois.It is engaged in the manufacture andsale of air compressors.The principal raw materials used by theCompany are castings, forgings, tanks, motors, and electrical ap-paratus.During the 12 months preceding the date of the hearing,the value of the raw materials purchased and used by the Companywas approximately $300,000.More than 50 per cent of these rawmaterials were shipped from points outside the State of Illinois tothe Company's plant at Quincy.During the same period of time,the Company manufactured finished products of the approximatevalue of $500,000.Approximately 75 percent of these finished prod-ucts were shipped from the Company's plant at Quincy to pointsoutside the State of Illinois.The Company admits that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLodge 822, International Association of Machinists, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn some undisclosed date during June 1941, the I. A. M. requestedrecognition as the exclusive bargaining representative of the em-ployees of the Company.The Company refused to grant the I. A. M.such recognition until it should be certified by the Board as the bar-gaining representative of the employees.A report prepared by the Regional Director of the Board, whichwas introduced into evidence at the hearing, shows that the I. A. M. 488DECISIONSOF NATIONALLABOR RELATIONS BOARD'represents a substantial number of the employees of the Companywithin the unit alleged to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe I. A. M. contends that the appropriate unit consists of allmachine operators, assemblers, drill-press operators, testing-benchand repair men, maintenance men, spray-painting and stockroom men,excluding clerical, office, and supervisory employees, 'salesmen, cratingor shipping employees, watchmen, foremen and janitors.The Com-pany is in accord with the unit contended for by the I. A. M. exceptthat it objects to the exclusion therefrom of crating- or shipping-roomemployees.There are only two crating- or shipping-room employees in the em-ploy of the Company.They are engaged in preparing the compressorsfor shipment after they leave the paint department of the plant. Inthis connection they see that all the parts and materials are assembledin the crate or box, prepare name plates, stamp the serial number andother information on each compressor, and complete the work ofcrating for the purpose of delivery to the carrier.They are hourlypaid employees, one of them receiving 46 cents an hour and the other55 cents anhour.Ordinary production employees of the Company,consisting principally of machine operators, are paid substantiallythe same rates.The only reason asserted by the I. A. M. for the exclusion of the twocrating or shipping employees from the unit is because they are notmembers of the I. A. M. The record shows, however, that shippingemployees are eligible to membership in the organization and havebeen included in the unit by the I. A. M. at other plants when they'The Regional Director reportedthat the IA.M. submitted to him 22 membershipapplication cards of employees on thepay roll of the Companyas of July18, 1941, 15 ofwhich were variously dated fromApril 1 through May 31, 1941,and 7of which wereundated.There are approximately50 employeesin the alleged appropriate unit. QUINCY COMPRESSOR' COMPANY489were members of the organization.Under these circumstances, wewill include the two crating or shipping-room employees within theunit.We find that all machine operators, assemblers, drill-press opera-tors, testing-bench and repair men, maintenance men, spray-paintingand stockroom employees, and crating and shipping employees, butexcluding clerical, office, and supervisory employees, salesmen, watch-men, foremen, and janitors, constitute a unit appropriate for the pur-poses of collective bargaining and that such unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.Both the I. A. M.and the Company agree that the pay roll to be used to determine eli-gibility to vote shall be the Company's pay roll of July 18, 1941.Under these circumstances, we find that the employees of the Companyeligible to vote in the election shall be those employees in the appro-priate unit who were employed during the pay-roll period of July 18,1941, subject to such limitations and additions as are set forth in theDirection of Election hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLusIONs OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Quincy Compressor Company, Quincy, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All machine operators, assemblers, drill-press operators, testing-bench and repair men, maintenance men, spray-painting and stockroom employees, and crating- and shipping-room employees, but ex-cluding clerical, office, and supervisory employees, salesmen, watch-men, foremen, and janitors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the National LaborRelationsBoard bySection9 (c) of the National Labor RelationsAct, andpursuanttoArticle III, Section 8, of NationalLabor Rela-tions Board Rules and Regulations-Series 2, as amended,it is hereby 490DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Quincy Compressor Company, Quincy, Illinois, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all machine operators, assemblers, drill-press operators,testing-bench and repair men, maintenance men, spray-painting andstockroom employees, and crating- and shipping-room employees, whowere employed by the Company during the pay-roll period of July 18,1941, including employees who did not work during such pay-rollperiod because they were ill or on vacation, or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding clerical, office, and supervisory employees, salesmen, watch-men, foremen, and janitors, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Lodge 822, International Association of Machinists,for the purposes of collective bargaining.MR. EDwiN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.